Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 have been amended. Claims 1-11 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant further argues at the bottom of page 6 of the remarks that the cited reference Kwon from the advisory action does not teach the amended limitations. The Office agrees. Kwon teaches the claim limitations “the second wire forms a single continuous body both covering the plurality of first protrusions and an end of the first wire in the flexible area” where in paragraph 71 of Kwon indicates that item 410 is a flexible substrate, therefore the entirety of item 400 comprises a flexible area.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and its dependents claims 2-11) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations indicate “a first insulating layer comprising a plurality of first protrusions”, “wherein the plurality of first protrusions overlap the removed portion of the first wire”, and “wherein the second wire forms a single continuous body covering both the plurality of first protrusions and an end of the first wire in the flexible area”. Review of figure fig. 15B shows a first set of the plurality of first protrusions overlap the removed portion of the first wire and review of figures 3, 15A, and 15B show that a first single continuous second wire forms a first single continuous body covering both a second set of the plurality of first protrusions and an end of the first wire in the flexible area. The claims as written requires a single continuous body to cover all of the plurality of first protrusions within the display and not subsets as shown in the figures. Therefore for the purpose of examination, the Office will interpret “wherein a second set of the plurality of protrusions overlap the removed portion of the first wire” as wherein a first set of the plurality of first protrusions overlap the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (Pub. No.: US 2015/0070309 A1) – as cited on the IDS in view of Her et al. (Pub. No.: US 2016/0188098 A1) – as cited on the IDS hereinafter referred to as Her in view of Kwon et al. (Pub. No.: US 2014/0232956 A1) – as cited on the IDS hereinafter referred to as Kwon in view of Ahn (Pub. No.: US 2016/0179229 A1) – as cited on the IDS.
With respect to Claim 1, Kang teaches a touch panel (figs. 11-16 and 22-24; ¶19; ¶50) comprising: a base substrate (figs. 11-14, item 100; ¶25; figs. 15-16, item 702; ¶60) comprising a first rigid area (fig. 11, item 1AA; ¶50), and a flexible area (fig. 11, item 2AA; ¶51), wherein the first rigid area, and the flexible area, are sequentially arranged in a first direction (fig. 11); a wiring part (fig. 11, item 300; ¶22; ¶33 and fig. 16, item 220 and 230) disposed on the based substrate along an edge in the first rigid area and in the flexible area, wherein the wiring part is disposed in a peripheral region (fig. 11); a first insulating layer (figs. 12-13, item 400) comprising a plurality of first protrusions (figs. 12-13, portion of item 400 in direct contact with item 100 and extending vertically; ¶30-31, polyurethane is an insulator; fig. 16, item 600; ¶73) extending in a second direction different from the first direction; a touch sensing part (fig. 11, item 201 and 202; ¶50-51; fig. 16, item 210 and 220; ¶66-67) disposed in a sensing region of the base substrate, wherein the peripheral region is disposed outside the sensing region (fig. 11). 
Kang does not mention a second rigid area, wherein the first rigid area, the flexible area, and the second rigid area are sequentially arranged in a first direction. Although Kang teaches the wiring part disposed along the flexible area and the first rigid area, Kang does not teach the wiring part extending across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate. 
Her teaches a touch panel (figs. 9 and 10; ¶51) comprising: a base substrate (fig. 9, item 100; ¶51-52) comprising a first rigid area, a flexible area, and a second rigid area, wherein the first rigid area, the flexible area, and the second rigid area are sequentially arranged in a first direction (fig. 10; ¶54); a wiring part extending across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate (fig. 10, wiring extending from item 450; ¶77); and a touch sensing part connected to the wiring part (¶77).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the touch panel of Kang, to comprise a first rigid area, a flexible area, and a second rigid area that are sequentially arranged in a first direction and such that the wiring part extends across the first rigid area, the flexible area, and the second rigid area in a peripheral region of the base substrate, as taught by Her so as to allow for a folded and unfolded configuration and to provide an alternative design and layout (¶9).
Kang and Her combined do not teach wherein, in the flexible area, the wiring part comprises a first wire and a second wire, wherein the first wire comprises a removed portion in the flexible area, wherein the plurality of first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a single continuous body covering both the plurality of first protrusions and an end of the first wire in the flexible area.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a flexible area (fig. 4A, item 400 is formed on item 410 which is a flexible substrate, therefore all of DA and BA is a flexible area) and a wiring part (fig. 4A, items 441, 442, 443) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a first wire (fig. 4B, item 490 which is a connection part similar to item 190 of fig. 1E; ¶54) and a second wire (fig. 4B, item 441), wherein the first wire comprises a removed portion in the flexible area (fig. 4A, a removed portion in the flexible area is equivalent to item 473 to the left and right of item 490 which is similar to item 183 of fig. 1E; ¶53), wherein the plurality of first protrusions (fig. 4B, item 473) overlap the removed portion of the first wire, and wherein the second wire (fig. 4B, item 441) forms a single continuous body both covering the plurality of first protrusions (fig. 4B, item 431) and an end of the first wire (fig. 4B, item 490, an end of the first wire is any part of the first wire that contacts the second wire) in the flexible area.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang and Her, wherein, in the flexible area, the wiring part comprises a first wire and a second wire, wherein the first wire comprises a removed portion in the flexible area, wherein the plurality of first protrusions overlap the removed portion of the first wire, and wherein the second wire forms a single continuous body both covering the plurality of first protrusions and an end of the first wire in the flexible area, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 
Kang, Her, and Kwon combined do not teach a pad disposed in the second rigid area of the peripheral region, wherein the wiring part connects the pad and the touch sensing part.
(figs. 1A, 6A & 6B; ¶105; ¶107) comprising a base substrate (fig. 7A, item 106; ¶108) comprising a rigid area (fig. 6A, area outside of the bend allowance section) and a flexible area (fig. 6A, bend allowance section) extending in a first direction; a first insulating layer (¶110; ¶113; ¶116-117) comprising first protrusions extending in a second direction (figs. 6A, 6B, & 7A, item ILD; ¶116); a wiring part (figs. 2, 6A, 6B, 7A, item 120_B and 120_C; ¶105-106) extending across the base substrate; and a pad (fig. 6A, item 120_P) disposed in a rigid area of the peripheral region, wherein the wiring part (fig. 6A, item 120_B or 120_C)) connects the pad and a touch sensing part (fig. 4, item 112; ¶66).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, and Kwon, to comprise a pad disposed in a the second rigid area of the peripheral region, wherein the wiring part connects the pad and the touch sensing part, as taught by Ahn so as to receive signals provided on the conductive lines (¶104).
With respect to Claim 2, claim 1 is incorporated, Kang and Her combined do not teach wherein the second wire contacts the plurality of first protrusions and the first wire in the flexible area.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a flexible area (fig. 4A, item 400 is formed on item 410 which is a flexible substrate, therefore all of DA and BA is a flexible area) and a wiring part (fig. 4A, items 441, 442, 443) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a first wire (fig. 4B, item 490 which is a connection part similar to item 190 of fig. 1E; ¶54) and a second wire (fig. 4B, item 441), wherein the first wire comprises a removed portion in the flexible area (fig. 4A, a removed portion in the flexible area is equivalent to item 473 to the left and right of item 490 which is similar to item 183 of fig. 1E; ¶53), wherein the plurality of first protrusions (fig. 4B, item 473) overlap the removed portion of the first wire, and wherein the second wire (fig. 4B, item 441) forms a single (fig. 4B, item 431) and an end of the first wire (fig. 4B, item 490, an end of the first wire is any part of the first wire that contacts the second wire) in the flexible area; wherein the second wire contacts the plurality of first protrusions (fig. 4A, at item 431 shown in fig. 4B for each of items 441, 442, 443) and the first wire (fig. 4A, at item 490 shown in fig. 4B for each of items 441, 442, 443) in the flexible area.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn, wherein the second wire contacts the plurality of first protrusions and the first wire in the flexible area, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 
With respect to Claim 3, claim 2 is incorporated, Kang, Her, and Ahn combined do not mention wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions.
Kwon teaches a display panel (fig. 4A, item 400; ¶69) comprising: a base substrate (fig. 4A, item 410: flexible substrate; ¶71) comprising a flexible area (fig. 4A, item 400 is formed on item 410 which is a flexible substrate, therefore all of DA and BA is a flexible area) and a wiring part (fig. 4A, items 441, 442, 443) extending across the flexible area (fig. 4A); wherein, in the flexible area, the wiring part comprises a first wire (fig. 4B, item 490 which is a connection part similar to item 190 of fig. 1E; ¶54) and a second wire (fig. 4B, item 441), wherein the first wire comprises a removed portion in the flexible area (fig. 4A, a removed portion in the flexible area is equivalent to item 473 to the left and right of item 490 which is similar to item 183 of fig. 1E; ¶53), wherein the plurality of first protrusions (fig. 4B, item 473) overlap the removed portion of the first wire, and wherein the second wire (fig. 4B, item 441) forms a single continuous body both covering the plurality of first protrusions (fig. 4B, item 431) and an end of the first wire (fig. 4B, item 490, an end of the first wire is any part of the first wire that contacts the second wire) (fig. 4A, at item 431 shown in fig. 4B for each of items 441, 442, 443) and the first wire (fig. 4A, at item 490 shown in fig. 4B for each of items 441, 442, 443) in the flexible area; wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions (fig. 4B, item 441 contacts the base substrate 410).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn, wherein the second wire contacts a portion of the base substrate that, in a plan view, is disposed between the first protrusions, as taught by Kwon so as to relieve stress concentrating on a wire in a flexible area by reducing tensile stress applied to the wires and to minimize breakage (¶6). 
With respect to Claim 4, claim 3 is incorporated, Kang teaches further comprising: a second insulating layer (fig. 16, item 600) comprising second protrusions extending in the second direction, wherein the second protrusions are disposed in the sensing region (fig. 16; ¶72).

Claims 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, Her, Kwon, and Ahn, as applied to claim 4 above, and further in view of Lin et al. (Pub. No.: US 2016/0259447 A1) hereinafter referred to as Lin.
With respect to Claim 5, claim 4 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention further comprising: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn to further comprise: first blocks overlapped with the second protrusions in the sensing region; and a first bridge electrically connecting the first blocks, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 6, claim 5 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention wherein the first blocks and the first bridge are integrally formed.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1)  comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn wherein the first blocks and the first bridge are integrally formed, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
Claim 7, claim 6 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge electrically connecting the second blocks.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn further comprising: second blocks covered by the first insulating layer in the sensing region; and a second bridge electrically connecting the second blocks, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 8, claim 7 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention wherein the second bridge contacts the second blocks through contact holes of the first insulating layer.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn wherein the second bridge contacts the second blocks through contact holes of the first insulating layer, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).
With respect to Claim 10, claim 7 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention wherein the second bridge extends across the first bridge.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge extends across the first bridge (fig. 1A).
(¶3-4).
With respect to Claim 11, claim 4 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film) comprising first protrusions (fig. 1B, portion of item 130 overlapping item P1); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP and overlapping item CP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically connecting the first blocks (¶37); wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions (fig. 1B, dents are formed at location of item BP contacting item P1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, and Ahn wherein the second protrusions comprise a dent portion extending in a third direction different from the first and second directions, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Her, Kwon, Ahn, and Lin as applied to claim 8 above, and further in view of Sato et al. (Pub. No.: US 2014/0340593 A1) hereinafter referred to as Sato.
With respect to Claim 9, claim 8 is incorporated, Kang, Her, Kwon, and Ahn combined do not explicitly mention wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material.
Sato teaches a touch panel equipped with a FPC (fig. 1; ¶31), comprising a wiring part (fig. 8) disposed on shielding layer (fig. 8, item 7) that is formed on a substrate (fig. 8, formed on a substrate thru item 7, item 6: substrate; H44; 1)46), a first wire (fig. 8, item 15a and 19) disposed between the base substrate (fig. 8, item 6) and the insulating layer (fig, 8, item 18b; ¶61), and a second wire (fig, 8, item 15b; ¶61) disposed on the insulating layer; wherein the first wire comprises a lower wire (fig. 8, item 15a; ¶61) and an upper wire (fig. 8, item 19; ¶61) sequentially disposed on the base substrate (fig. 8, disposed on item 6 through item 7), the lower wire comprising a transparent conductive material (¶61) and the upper wire comprising a metal (¶61).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, Ahn, and Lin, wherein the first wire is a transparent conductive material, as taught by Sato, so as to provide design alternatives.
Lin teaches a touch panel (fig. 1A; ¶25) comprising a base substrate (fig. 1B, item 110; ¶26); a first insulating layer (fig. 1B, item 130, covers item CP; ¶36, a continuous insulating film); a second insulating layer (fig. 1B, item 130, covers item P1) comprising second protrusions (fig. 1B, item 130 intermediate item BP) extending in the second direction, wherein the second protrusions are disposed in the sensing region (¶36), first blocks (fig. 1A, item 124 includes P2 and CP; ¶32) overlapped with the second protrusions in the sensing region (fig. 1B); and a first bridge (figs. 1A and 1B, item CP) electrically (¶32); wherein the first blocks and the first bridge are integrally formed (fig. 1A, item CP; ¶32); further comprising: second blocks (figs. 1A and 1B, item P1) covered by the first insulating layer in the sensing region (fig. 1B); and a second bridge (fisg. 1A and 1B, item BP) electrically connecting the second blocks (¶32); wherein the second bridge contacts the second blocks through contact holes of the first insulating layer (figs. 1A and 1B); wherein the first blocks, the first bridge, and the second blocks are formed of a same material (¶33, transparent conductive material).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined touch panel of Kang, Her, Kwon, Ahn, Lin, and Sato wherein the first wire, the first blocks, the first bridge, and the second blocks are formed of a same material, as taught by Lin so as to provide a touch panel with desirable visual effect (¶3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621